43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Bartholomew PRECHTL, III, Plaintiff Appellant,v.John MILLS, Inmate Relations Coordinator;  Phoebe Wilson,Inmate Relations Coordinator;  Stanley R. Witkowski, Warden;Wayne Chastine, Investigator, each of the PerryCorrectional Institution and each in their official andindividual capacities, Defendants Appellees.
No. 94-6697.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994Decided Dec. 13, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Joseph F. Anderson, Jr., District Judge.  (CA-92-1996-8-17AJ)
William Bartholomew Prechtl, III, Appellant Pro Se.  Jack Martin Telle, DOYLE & O'ROURKE, Anderson, SC, for Appellees.
D.S.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Prechtl v. Mills, No. CA-92-1996-8-17AJ (D.S.C. May 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED